DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    
                                               Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 11/04/2021 are considered by examiner.

                                                                    Drawings
3.           All drawings filed on 11/04/2021 are approved by examiner.

Double Patenting
4.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,183,932. Although the claims at issue are not identical, they are not patentably distinct from each other because:

                 Present Application
                U.S. Pat. No. 11,183,932
Claim 2: A switch-mode AC-DC power converter comprising: a bridgeless totem-pole circuit arrangement comprising a first switch, a second switch, a third switch, and a fourth switch; and a control circuit coupled to the bridgeless totem-pole circuit arrangement; wherein the control circuit is configured to: during a cycle of an AC voltage input, turn on the first switch, turn off the second switch, and apply pulse-width modulation (PWM) control signals to the third and fourth switches; prior to a zero crossing of the AC voltage input at an end of the cycle, turn off the first and third switches; and during a zero crossing of the AC voltage input at the end of the cycle, supply a PWM control signal to the fourth switch to reduce a rate of voltage change across the second switch at the zero crossing to reduce common mode noise of the power converter.
Claim 1: A switch-mode AC-DC power converter, comprising: … a first switch, a second switch, a third switch and a fourth switch coupled in a bridgeless totem-pole circuit arrangement between the pair of input terminals and the pair of output terminals; and a control circuit coupled to the first switch, the second switch, the third switch and the fourth switch, the control circuit configured to: during a cycle of the AC voltage input, turn on the first switch, turn off the second switch, and apply pulse-width modulation (PWM) control signals to the third and fourth switches; and during a zero crossing of the AC voltage input, supply a PWM control signal to the fourth switch to reduce a rate of voltage change across the second switch at the zero crossing to reduce common mode noise of the power converter.
Claim 3:  a pair of input terminals coupled to the bridgeless totem-pole circuit arrangement and configured to receive the AC voltage input; and a pair of output terminals coupled to the bridgeless totem-pole circuit arrangement and configured to supply a DC voltage output to a load.
Claim 1: … a pair of input terminals for receiving an alternating current (AC) voltage input from a voltage source; a pair of output terminals for supplying a direct current (DC) voltage output to a load …
Claim 4: wherein: the pair of input terminals comprises a line input terminal and a neutral input terminal; the pair of output terminals comprises a positive output terminal and a negative output terminal; the first switch is coupled between the line input terminal and the positive output terminal; the second switch is coupled between the line input terminal and the negative output terminal; the third switch is coupled between the neutral input terminal and the positive output terminal; and the fourth switch is coupled between the neutral input terminal and the negative output terminal.
Claim 2: wherein: the pair of input terminals includes a line input terminal and a neutral input terminal; the pair of output terminals includes a positive output terminal and a negative output terminal; the first switch is coupled between the line input terminal and the positive output terminal; the second switch is coupled between the line input terminal and the negative output terminal; the third switch is coupled between the neutral input terminal and the positive output terminal; and the fourth switch is coupled between the neutral input terminal and the negative output terminal.
Claim 5: wherein the control circuit is further configured to: stop supplying the PWM control signal to the fourth switch after the zero crossing of the AC voltage input; and turn on the second switch a specified time period after stopping the supply of the PWM control signal to the fourth switch.
Claim 3: wherein the control circuit is configured to stop supplying the PWM control signal to the fourth switch after the zero crossing of the AC voltage input, and turn on the second switch a specified time period after stopping the supply of the PWM control signal to the fourth switch.
Claim 6: wherein, in response to the AC voltage input changing from a negative polarity to a positive polarity, the control circuit is further configured to turn on the second switch before a drain-to-source voltage (Vds) of the second switch exits a state of clamping to a value of the voltage output at one of the pair of output terminals.
Claim 4: wherein when the AC voltage input changes from a negative polarity to a positive polarity, the control circuit is configured to turn on the second switch before a drain-to-source voltage (Vds) of the second switch exits a state of clamping to a value of the voltage output at one of the pair of output terminals.
Claim 7: wherein the cycle of the AC voltage input is a first cycle having a first polarity, and the control circuit is further configured to: during a second cycle of the AC voltage input having a second polarity opposite the first polarity, turn on the second switch, turn off the first switch, and apply PWM control signals to the third and fourth switches; prior to a zero crossing of the AC input voltage at an end of the second cycle, turn off the second switch and the fourth switch; and during the zero crossing of the AC voltage input at the end of the second cycle, supply a PWM control signal to the third switch to reduce a rate of voltage change across the first switch during the zero crossing to reduce the common mode noise of the power converter.
Claim 6: wherein the cycle of the AC voltage input is a first cycle having a first polarity, and the control circuit is configured to: during a second cycle of the AC voltage input having a second polarity opposite the first polarity, turn on the second switch, turn off the first switch, and apply PWM control signals to the third and fourth switches; prior to a zero crossing of the AC input voltage at an end of the second cycle, turn off the second switch and the fourth switch; and during the zero crossing of the AC voltage input at the end of the second cycle, supply a PWM control signal to the third switch to reduce a rate of voltage change across the first switch during the zero crossing to reduce the common mode noise of the power converter.
Claim 8: wherein the control circuit is further configured to: stop supplying the PWM control signal to the third switch after the zero crossing of the AC voltage input; and turn on the first switch a specified time period after stopping the supply of the PWM control signal to the third switch.
Claim 5: … the control circuit is configured to, after stopping supply of a PWM control signal to the third switch, turn on the first switch before a Vds of the first switch exits a state of clamping to a value of the voltage output at the other one of the pair of output terminals.
Claim 9: wherein, in response to the AC voltage input changing from a positive polarity to a negative polarity, the control circuit is further configured to, after stopping supply of the PWM control signal to the third switch, turn on the first switch before a Vds of the first switch exits a state of clamping to a value of the voltage output at the other one of the pair of output terminals.
Claim 5: wherein when the AC voltage input changes from a positive polarity to a negative polarity, the control circuit is configured to, after stopping supply of a PWM control signal to the third switch, turn on the first switch before a Vds of the first switch exits a state of clamping to a value of the voltage output at the other one of the pair of output terminals.
Claim 10: further comprising: a circuit node defined between the third switch and the fourth switch; and an inductor coupled between one of the pair of input terminals and the circuit node.
Claim 7: further comprising: a circuit node defined between the third switch and the fourth switch; and an inductor coupled between one of the pair of input terminals and the circuit node.
Claim 11: wherein the first switch and the second switch comprise metal-oxide semiconductor field-effect transistors (MOSFETs).
Claim 8: wherein the first switch and the second switch comprise metal-oxide semiconductor field-effect transistors (MOSFETs).
Claim 12: wherein each MOSFET includes a total capacitance across a Vds of the MOSFET, and the control circuit is further configured to supply the PWM control signal to the fourth switch during the zero crossing of the AC voltage input to reduce the rate of voltage change across the second MOSFET by reducing a rate of discharge of the total capacitance across the Vds of the second MOSFET.
Claim 9: wherein each MOSFET includes a total capacitance across a Vds of the MOSFET, and the control circuit is configured to supply the PWM control signal to the fourth switch during the zero crossing of the AC voltage input to reduce the rate of voltage change across the second MOSFET by reducing a rate of discharge of the total capacitance across the Vds of the second MOSFET.
Claim 13: further comprising: a circuit node defined between one of the output terminals, the second switch and the fourth switch; an earth ground; and a capacitor coupled between the circuit node and the earth ground.
Claim 10: further comprising: a circuit node defined between one of the output terminals, the second switch and the fourth switch; an earth ground; and a capacitor coupled between the circuit node and the earth ground.
Claim 14: wherein the third switch and the fourth switch comprise gallium nitride (GaN) or silicon carbide (SiC) switching devices.
Claim 11: wherein the third switch and the fourth switch comprise gallium nitride (GaN) or silicon carbide (SiC) switching devices.
Claim 15: wherein the PWM control signal comprises a PWM control signal having a fixed on time.
Claim 12: wherein the PWM control signal comprises a PWM control signal having a fixed on time.
Claim 16: wherein a frequency of the PWM control signal is greater than a resonance frequency at a node between the first switch and the second switch.
Claim 13: wherein a frequency of the PWM control signal is greater than a resonance frequency at a node between the first switch and the second switch.
Claim 17: A method of controlling a switch-mode AC-DC power converter including a bridgeless totem-pole circuit arrangement between a pair of input terminals and a pair of output terminals, the bridgeless totem-pole circuit arrangement comprising first, second, third, and fourth switches, the method comprising: receiving an AC voltage input having a first polarity at the pair of input terminals; during a first cycle of the AC voltage input, turning on the first switch, turning off the second switch, and applying pulse-width modulation (PWM) control signals to the third and fourth switches; turning off the first and third switches prior to a zero crossing of the AC voltage input at an end of the first cycle; and during a zero crossing of the AC voltage input at the end of the cycle, supplying a PWM control signal to the fourth switch to reduce a rate of voltage change across the second switch at the zero crossing to reduce common mode noise of the power converter.
Claim 14: A method of controlling a switch-mode AC-DC power converter including a pair of input terminals, a pair of output terminals, and a first switch, a second switch, a third switch and a fourth switch coupled in a bridgeless totem-pole circuit arrangement between the pair of input terminals and the pair of output terminals, the method comprising: receiving an AC voltage input at the pair of input terminals; during a cycle of the AC voltage input, turning on the first switch, turning off the second switch, and applying pulse-width modulation (PWM) control signals to the third and fourth switches; and during a zero crossing of the AC voltage input, supplying a PWM control signal to the fourth switch to reduce a rate of voltage change across the second switch at the zero crossing to reduce common mode noise of the power converter.
Claim 18: further comprising: stopping supply of the PWM control signal to the fourth switch after the zero crossing of the AC voltage input at the end of the first cycle; and turning on the second switch a specified time period after stopping the supply of the PWM control signal to the fourth switch.
Claim 16: further comprising: stopping supply of the PWM control signal to the fourth switch after the zero crossing of the AC voltage input; and turning on the second switch a specified time period after stopping the supply of the PWM control signal to the fourth switch.
Claim 19: wherein, in response to the AC voltage input changing from a negative polarity to a positive polarity at the end of the first cycle, turning on the second switch comprises turning on the second switch before a drain-to-source voltage (Vds) of the second switch exits a state of clamping to a value of the voltage output at one of the pair of output terminals.
Claim 17: wherein when the AC voltage input changes from a negative polarity to a positive polarity, turning on the second switch includes turning on the second switch before a drain-to-source voltage (Vds) of the second switch exits a state of clamping to a value of the voltage output at one of the pair of output terminals.
Claim 20: further comprising: during a second cycle of the AC voltage input having a second polarity opposite the first polarity, turning on the second switch and turning off the first switch and applying PWM control signals to the third and fourth switches; turning off the second and fourth switches prior to a zero crossing of the AC input voltage at an end of the second cycle; and during the zero crossing of the AC voltage input at the end of the second cycle, supplying a PWM control signal to the third switch to reduce a rate of voltage change across the first switch during the zero crossing to reduce the common mode noise of the power converter.
Claim 19: … during a second cycle of the AC voltage input having a second polarity opposite the first polarity, turning on the second switch and turning off the first switch; prior to a zero crossing of the AC input voltage at an end of the second cycle, turning off the second switch and the fourth switch; and during the zero crossing of the AC voltage input at the end of the second cycle, supplying a PWM control signal to the third switch to reduce a rate of voltage change across the first switch during the zero crossing to reduce the common mode noise of the power converter.
Claim 21: further comprising: stopping supply of the PWM control signal to the third switch after the zero crossing of the AC input voltage at the end of the second cycle; and in response to the AC voltage input changing from a positive polarity to a negative polarity at the end of the second cycle, turning on the first switch before a Vds of the first switch exits a state of clamping to a value of the voltage output at the other one of the pair of output terminals.
Claim 18: wherein when the AC voltage input changes from a positive polarity to a negative polarity, and after stopping supply of a PWM control signal to the third switch, the method includes turning on the first switch before a Vds of the first switch exits a state of clamping to a value of the voltage output at the other one of the pair of output terminals.


5.	Claims 2-21 would be allowable if the terminal disclaimer is filed.

6.	None of prior art of record taken alone or in combination shows a switch-mode AC-DC power converter (claims 2-16) and a method of controlling thereof (claims17-21) comprising at least a control circuit coupled to the bridgeless totem-pole circuit arrangement, the control circuit being configured to: during a cycle of an AC voltage input, turn on the first switch, turn off the second switch, and apply pulse-width modulation (PWM) control signals to the third and fourth switches; prior to a zero crossing of the AC voltage input at an end of the cycle, turn off the first and third switches; and during a zero crossing of the AC voltage input at the end of the cycle, supply a PWM control signal to the fourth switch to reduce a rate of voltage change across the second switch at the zero crossing to reduce common mode noise of the power converter, along with further detailed limitations as recited in claims of the instant application.



				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838